306 S.W.3d 652 (2010)
In the Interest of: L.Y.S.B.
No. ED 93151.
Missouri Court of Appeals, Eastern District, Division Two.
February 16, 2010.
Motion for Rehearing and/or Transfer to Supreme Court Denied March 29, 2010.
Mary Lynn Fox Reichert, St. Louis, MO, for Appellant.
John W. Thompson, St. Louis, MO, for Respondent Juvenile Officer.
*653 Gary L. Gardner, Jefferson City, MO, for Respondent Children's Division.
David A. Shaller, Guardian Ad Litem, St. Louis, MO, for Mother.
Dorothy E. Schuchat, Guardian Ad Litem, St. Louis, MO, for Juvenile.
Before SHERRI B. SULLIVAN, P.J., ROBERT G. DOWD, JR., J., and PATRICIA L. COHEN, J.

ORDER
PER CURIAM.
C.B. appeals from the trial court's judgment terminating her parental rights to her son contending there was insufficient evidence supporting the grounds for termination and the court's finding that termination was in the best interests of the child. We have reviewed the briefs of the parties and the record on appeal and conclude that the trial court's finding that grounds for termination of Mother's parental rights existed is supported by clear, cogent, and convincing evidence and that the court's finding that termination was in the best interests of the child is supported by a preponderance of the evidence. In re E.F.B.D., 245 S.W.3d 316, 319 (Mo.App. S.D.2008). An extended opinion would have no precedential value. We have, however, provided a memorandum setting forth the reasons for our decision to the parties for their use only. We affirm the judgment pursuant to Missouri Rule of Civil Procedure 84.16(b).